Exhibit 10.64

 



SURVIVAL PERIOD TERMINATION AGREEMENT

 

THIS SURVIVAL PERIOD TERMINATION AGREEMENT (this “Agreement”) is entered into
and effective as of this 22nd day of May, 2014, by and between CIG Wireless
Corp., a corporation incorporated in the State of Nevada (the “Company”) and
Macquarie Capital (USA) Inc. (“Macquarie”).

 

WHEREAS, the Company and Macquarie have previously entered into a letter
agreement, dated March 5, 2013 (the “Letter Agreement”), which provided for,
among other things, the Company’s engagement of Macquarie to act as exclusive
financial advisor and sole placement agent to the Company, on the terms and
conditions described therein;

 

WHEREAS, pursuant to Section 6 of the Letter Agreement, the Company terminated
the Letter Agreement by written notice to Macquarie on February 18, 2014 (the
“Termination Notice”) which was effective as of the date thereof, provided,
however, that Section 6 of the Letter Agreement provides for the survival and
continuing effectiveness of certain provisions, including, without limitation,
various covenants and fee payment obligations following the Termination Notice
(collectively, the “Surviving Provisions”); and

 

WHEREAS, notwithstanding the express terms of the Letter Agreement, the Company
and Macquarie have determined that it is in their mutual best interest to
terminate, as of the date hereof, the Surviving Provisions, other than the first
paragraph of the Letter Agreement, Sections 7 and 8 of the Letter Agreement, and
Attachment A to the Letter Agreement (collectively, the “Excluded Provisions”),
which Excluded Provisions shall survive in accordance with the terms of the
Letter Agreement. For purposes hereof, the Surviving Provisions, other than the
Excluded Provisions, are referred to herein as the “Terminated Surviving
Provisions”.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged as adequate in all respects, the
parties hereto agree as follows:

 

1. Termination of the Terminated Surviving Provisions.

 

(a) Termination. Notwithstanding the express terms of the Letter Agreement,
effective as of the date hereof, the Company and Macquarie hereby jointly,
definitively and irrevocably terminate the Terminated Surviving Provisions.

 

(b) Acknowledgment. Macquarie acknowledges and agrees that, except in connection
with the Contingent Rights (as defined below), the Excluded Provisions, and the
Cash Payment, (i) any and all of Macquarie’s rights to payments and other
obligations and liabilities of the Company related to or arising under the
Letter Agreement, have been fully satisfied by the Company, (ii) effective as of
the date hereof, such rights and other obligations and liabilities are hereby
terminated in their entirety without further survival of any nature or kind, and
(iii) all Terminated Surviving Provisions are hereby deemed irrevocably null and
void for all purposes.

 



 

 

 

2. Consideration for Termination of the Terminated Surviving Provisions.

 

(a) The following terms shall have the meanings set forth below for purposes of
this Agreement:

 

“Financial Advisor” shall mean, as applicable, any underwriter, initial
purchaser, arranger, placement agent, dealer manager or other financial advisor
of the Company.

 

“Securities” shall mean any securities of the Company, including, but not
limited to, debt, equity, preferred and other hybrid equity securities or equity
linked securities.

 

“Transaction” shall mean any: (1) offering or placement of Securities; (2) loan
or other credit transaction; (3) restructuring (through a recapitalization,
extraordinary dividend, stock repurchase, spin-off, joint venture or otherwise);
(4) disposition of substantially all of the Company’s assets or voting
Securities; (5) debt or equity financing or any refinancing of any portion of
any financing; (6) tender offer, exchange offer, repurchase of any Securities,
consent solicitation, or similar transaction; or (7) acquisition or disposition
of a business or assets other than as described in clause (4) above.

 

(b) In consideration for the termination of any and all Terminated Surviving
Provisions under the Letter Agreement, Macquarie shall have the following rights
and shall be entitled to receive the following fees and expenses, as applicable
(collectively, the “Contingent Rights”):

 

(i) effective as of the date hereof through and including August 31, 2015,
subject to the terms and conditions of this Agreement and the exclusions set
forth on Exhibit A, if both (x) the Company elects to pursue, evaluate or
consummate any Transaction AND (y) in connection with such Transaction, desires
to engage a Financial Advisor (in the case of a Transaction described in clause
(7) of the definition thereof, only if such Financial Advisor is an investment
bank ranking among the top twenty-five financial advisors in the Thomson Reuters
League Tables (or successor thereto) for worldwide M&A for the most recently
completed calendar year), the Company may offer to engage Macquarie Capital to
act as a Financial Advisor with respect to such Transaction, in such capacity
and to the extent (whether joint, exclusive or otherwise) determined by the
Company, in its sole and absolute discretion. Macquarie understands that with
respect to any Transaction, the Company may, in its sole and absolute
discretion, appoint one or more additional Financial Advisors to act jointly
(either in a lead, joint or secondary capacity) with Macquarie or exclusively on
behalf of the Company in connection therewith;

 

(ii) if Macquarie is engaged as a Financial Advisor pursuant to clause (i)
above, subject to the terms and conditions of this Agreement, Macquarie shall
provide services that are customary for engagements of the type of the subject
Transaction at such time, as and to the extent reasonably requested by the
Company; and

 



-2-

 

 

(iii) subject to clause (iv) below, any engagement of Macquarie pursuant to
clause (i) above shall become a commitment by Macquarie to assume such
engagement only if such engagement is set forth and agreed to by Macquarie in
writing in a separate agreement, which shall contain the terms and conditions of
the engagement (including, as applicable, representations, warranties,
covenants, conditions, indemnities and fees) that are customary for engagements
of the type of the subject Transaction at such time, as shall be mutually agreed
to by the parties; it being understood that the fees, terms and conditions set
forth in the Letter Agreement are not precedential or agreed-upon as customary
for purposes of this Section 2;

 

(iv) if (x) the Company engages Macquarie and at least one other Financial
Advisor in connection with a Transaction, or (y) the Company declines to engage
Macquarie in connection with a Transaction (unless due to Disqualifying
Circumstances, as defined below) but engages one or more other Financial
Advisors in connection with such Transaction, then, in each such case, the sole
and exclusive fee payable to Macquarie in connection with its engagement for
such Transaction shall be a cash fee equal to fifty percent (50%) of the
aggregate fees, discounts or commissions payable by the Company to such other
Financial Advisor(s) in such Transaction, , which such fees, discounts and
commissions shall be negotiated and agreed to between the Company, in its sole
and absolute discretion, and such other Financial Advisor(s);

 

(v) notwithstanding the foregoing, the parties agree and acknowledge that, with
respect to a given Transaction: (1) the Company may elect, in its sole and
absolute discretion, to independently pursue, evaluate or consummate any such
Transaction without the engagement of any Financial Advisor; (2) if the Company
seeks to engage Macquarie in accordance with clause (i) above, Macquarie may
decline, in its sole and absolute discretion, any such engagement; and (3) the
Company shall have no obligation to offer to engage Macquarie, and Macquarie
shall not accept any engagement by the Company, where Macquarie is (A)
conflicted from accepting such engagement under any law, rule, regulation or
internal or external policy (the determination of whether such conflict exists
to be determined by Macquarie in its reasonable good faith discretion), (B)
entitled to any fee, consideration or other compensation from another party to
such Transaction, (C) representing another party to such Transaction,
(D) affiliated with a party to such Transaction, or (E) is otherwise prohibited
from accepting such engagement (each of the circumstances described in this
clause (3), “Disqualifying Circumstances”), and in each such case, Macquarie
shall have no rights or obligations of any nature or kind or entitlement to any
fee, consideration or expense reimbursement, in connection with such
Transaction; and

 

(vi) upon the next sale of shares of Series A-1 Non-Convertible Preferred Stock
and Series A-2 Convertible Preferred Stock to Fir Tree, Inc. (or any of its
affiliates, affiliated funds, or funds under management) pursuant to the terms
of that certain Securities Purchase Agreement, dated August 1, 2013, by and
among the Company, on the one hand, and Fir Tree Capital Opportunity (LN) Master
Fund, L.P. and Fir Tree REF III Tower LLC, on the other hand (such purchase and
sale transaction, the “FT Financing”), Macquarie shall, as full and final
payment and satisfaction (together with the other rights in this Section 2(b))
with respect to the FT Financing and all prior issuances to Fir Tree Capital
Opportunity (LN) Master Fund, L.P. and Fir Tree REF III Tower LLC, be entitled
to a non-refundable fixed fee of $500,000, which fee shall be due and payable,
in immediately available funds, by wire transfer to an account designated by
Macquarie for such purpose, upon the closing of the FT Financing (the “Cash
Payment”); provided, however, that notwithstanding anything to the contrary
contained in this Agreement, if for any reason the FT Financing has not been
consummated on or prior to August 31, 2014, this Agreement shall be of no force
and effect and shall be deemed null and void ab initio.

 



-3-

 

 

(b) Other than with respect to the Contingent Rights, the Excluded Provisions
and the Cash Payment, Macquarie shall not receive, nor shall it be entitled to
receive, any compensation, fees, payments, or consideration (whether in respect
of events occurring prior to or after the date hereof), or rights of exclusivity
or obligations of performance by the Company of any nature or kind related to
the Letter Agreement in respect of the Terminated Surviving Provisions on or
after the date hereof.

 

4. No Transfer of Rights. Macquarie represents and warrants to the Company that
prior to the date hereof, Macquarie has not assigned, transferred, or attempted
to assign or transfer, any of its rights or duties under the Letter Agreement or
the Terminated Surviving Provisions thereunder.

 

5. Further Action. The parties hereto shall execute and deliver all further
instruments and documents, provide all information and take or forbear from all
such action as may be necessary or desirable to accomplish the purposes of this
Agreement.

 

6. Construction. All titles and captions contained in this Agreement are for
convenience only and shall not be deemed part of the context nor affect the
interpretation of this Agreement. A business day is any day the New York Stock
Exchange is open for business.

 

7. Notices. All notices, demands, instructions and other communications required
or permitted to be given to or made upon either party hereto or any other person
shall be in writing and shall be personally delivered or sent by registered or
certified mail, postage prepaid, return receipt requested, or by a reputable
courier delivery service, or by e-mail or facsimile (which if by e-mail or
facsimile shall be confirmed by acknowledgment of receipt), and shall be deemed
to be given for purposes of this Agreement on the day that such writing is
delivered or sent to the intended recipient thereof in accordance with the
provisions of this section. All notices, demands, instructions and other
communications in writing shall be given to or made upon the respective parties
hereto at the respective address of each such party as set forth on the
signature page hereto. The change of such party’s address may be made only by
notice in accordance with the foregoing modes of delivery.

 

8. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

 



-4-

 

 

9. Successors in Interest. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by either of the parties
hereto without the prior written content of the other party. Subject to the
preceding sentence, all rights of the parties under this Agreement shall be
final, binding and conclusive upon their respective successors and permitted
assigns.

 

10. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. Each signature page to this Agreement
may be delivered via facsimile or scanned “PDF” each of which shall be an
original for all purposes.

 

11. Entire Agreement; No Third-Party Beneficiaries. This Agreement constitutes
the entire agreement, and supersedes and preempts all prior agreements,
understandings, or representations by or between the parties, whether written or
oral, including the Letter Agreement (except with respect to the Excluded
Provisions). This Agreement cannot be modified, altered or amended except by a
writing signed by all the parties hereto. No waiver by either party hereto of
any provision or condition of this Agreement at any time shall be deemed a
waiver of such provision or condition at any prior or subsequent time or of any
other provision or condition at the same or any prior or subsequent time.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than either party hereto and their respective permitted successors
and assigns, any rights or remedies under or by reason of this Agreement.

 

12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the choice of law principles thereof. The parties hereby (a) irrevocably consent
to personal jurisdiction in the Supreme Court of the State of New York in New
York County, Commercial Part, or any Federal court sitting in the Southern
District of New York, for the purposes of any suit, action or other proceeding
arising out of this Agreement or any of the agreements or transactions referred
to herein or contemplated hereby, which is brought by or against such party, (b)
waives any objection to venue with respect thereto, and (c) agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined in any such court, and that such courts shall have jurisdiction over
any claims arising out of or relating to this Agreement or such agreements or
transactions, and agrees not to commence any suit, action or proceeding arising
out of or relating to this Agreement except in such courts. The parties hereby
irrevocably consent to the service of process of any of the aforementioned
courts in any such suit, action or proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to such party at its address
set forth on the signature page hereto, such service to become effective ten
(10) days after such mailing. ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
CLAIM OR ACTION ARISING OUT OF THIS LETTER AGREEMENT OR CONDUCT IN CONNECTION
WITH THIS AGREEMENT IS HEREBY WAIVED BY EACH PARTY HERETO.

 

13. Interpretation. The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties each having the benefit
of advice from their own respective independent legal counsel. Each and every
provision of this Agreement shall be construed as though all parties
participated equally in the drafting of same, and any rule of construction that
a document shall be construed against the drafting party shall not be applicable
to this Agreement.

[Signature Page Follows]

  

-5-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement which shall
have full force and effect as of the date first set forth above.

 



CIG Wireless Corp.                         By:   /s/ Paul McGinn       Name:
Paul McGinn       Title:   Chief Executive Officer       Address: Five Concourse
Parkway, Suite 3100         Atlanta, Georgia 30328         e-mail:
pmcginn@cigwireless.com                       Macquarie Capital (USA) Inc.      
                  By:   /s/ Sean Fitzgerald       Name: Sean Fitzgerald      
Title: Managing Director       Address:    125 West 55th Street         New
York, NY 10019         e-mail: sean.fitzgerald@macquarie.com         fax: (212)
231-1717                         By:     /s/ Fehmi Zeko       Name: Fehmi Zeko  
    Title: Senior Managing Director       Address: 125 West 55th Street        
New York, NY 10019         fax: (212) 231-1717  





 



[Signature Page to Survival Period Termination Agreement]



 

 

 

 

Exhibit A

 

Exclusions from Engagement

 

Macquarie acknowledges and agrees that certain financial arrangement have
previously been entered into by the Company and the following matters are
therefore expressly excluded from the scope of engagement of Macquarie:

 

1.The issuance of any and all Series B 6% 2012 Convertible Redeemable Preferred
Stock and the issuance of any and all shares of Company Common Stock upon
conversion thereof.

 

2.The issuance of any and all Securities upon conversion of any or all preferred
Class A Membership Interests of Communications Infrastructure Group, LLC; Class
A-IT2, Class A-IT5 and Class A-IT9, issued to Compartment IT2, LP, Compartment
IT5, LP and Compartment IT9, LP, respectively.

 

3.The issuance of any and all Securities in connection with the acquisition by
the Company or any of its subsidiaries of assets from Compartment IT6, LP,
Compartment IT8, LP and their respective affiliates.

 

4.The issuance of Securities to any and all European-based investors introduced
to the Company by or through ENEX Capital Partners AG, ENEX Group Management SA,
or CRG Finance, SA, or any of their respective affiliates.

 

5.The issuance of any and all Securities to any investors shown below introduced
to the Company by or through Reva Capital Markets, LLC 230 Park Ave 10th Floor,
New York, NY 10169:

 

·Ascend Global Investments

·Meritage Group

·Fisher Brothers Holding

·Island Management

·LBCW

·Mantucket Capital

·Fremont Group

·Grupo Ponte

·H2 Capital

·Boathouse Capital

·Modern Holdings

·Alt Point Capital

 

6.The issuance of any and all Securities to Fir Tree, Inc. or any of its
affiliates, affiliated funds, or funds under management, either pursuant to any
Transaction entered into exclusively with such investors or as part of a larger
Transaction.

 

7.Any transaction relating to, contemplated by, described in, or arising under
that certain Purchase and Sale Agreement, dated as of May 3, 2013, by and
between the Company and Liberty Towers, LLC, as amended, supplemented or
otherwise modified from time to time, or the documents executed and delivered in
connection therewith.

 

For purposes of clarity, neither the Company nor any of its subsidiaries or
affiliates shall be required to pay any commissions or compensation of any
nature or kind to Macquarie related to any or all of the foregoing seven (7)
exclusions from the scope of the Agreement.

 



 

